Case 1:19-cv-01224-CMH-IDD Document 44 Filed 08/19/20 Page 1 of 2 PageID# 256



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

JAMES AND KELARA GHAISAR,                         )
Individually and as Personal Representatives      )
and Co-Administrators of the Estate of Bijan C.   )
Ghaisar, Deceased,                                )
                                                  )      Case No. 1:19-cv-1224 (CMH/IDD)
                      Plaintiffs,                 )
                                                  )
       v.                                         )
                                                  )
UNITED STATES OF AMERICA,                         )
                Defendant.                        )


                             UNITED STATES OF AMERICA’S
                                  MOTION TO STAY

       Pursuant to this Court’s inherent authority, Defendant United States of America, through

undersigned counsel, hereby moves to stay any further proceedings in this action pending a

decision by the Fairfax County Commonwealth’s Attorney on whether to pursue criminal

charges for the same conduct at issue in this case, and if charges are filed, pending completion of

the criminal proceedings. The grounds for this motion are fully explained in the simultaneously-

filed memorandum of law in support of the motion.

///

///




                                                  1
Case 1:19-cv-01224-CMH-IDD Document 44 Filed 08/19/20 Page 2 of 2 PageID# 257



Dated: August 19, 2020                     Respectfully submitted,

                                           G. ZACHARY TERWILLIGER
                                           UNITED STATES ATTORNEY

                                     By:          /s/
                                           DENNIS C. BARGHAAN, JR.
                                           Deputy Chief, Civil Division
                                           KIMERE J. KIMBALL
                                           MEGHAN LOFTUS
                                           Assistant United States Attorneys
                                           Office of the United States Attorney
                                           Justin W. Williams U.S. Attorney’s Building
                                           2100 Jamieson Avenue
                                           Alexandria, Virginia 22314
                                           Tel: (703) 299-3891/3763
                                           Fax: (703) 299-3983
                                           Dennis.barghaan@usdoj.gov
                                           kimere.kimball@usdoj.gov

                                           ATTORNEYS FOR THE UNITED STATES




                                      2
